DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heat blocking member” in claims 1, 3, 5-9 and 16 and “a seal member” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par 0070 describes the heat blocking member being made of foamed styrene and par 0068 describes the seal as foams formed in an annular shape with a material, for example, such as rubber to surround the cold air flow path L.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2020/0072525 to Makoto et al. (Makoto).
In reference to claim 1, Makoto teaches a refrigerator (FIG. 1-12) comprising a main cabinet (BD2, FIG. 2) comprising a cooling device (CM, FIG. 2) configured to generate cold air; a sub-cabinet (BD1, FIG. 2) detachably connected to the main cabinet (FIG. 3); a cold air relay duct (defined by AS, FIG. 5) having a cold air flow path that connects the main cabinet (BD2, FIG. 5) to the sub-cabinet (BD1, FIG. 5) to allow the cold air generated by the cooling device (CM, FIG. 2) to be delivered to the sub-cabinet (BD1, FIG. 5); and a heat blocking member (42, FIG. 6D) provided in a portion of the cold air flow path at which the main cabinet (BD2, FIG. 5) and the cold air relay duct (defined by AS, FIG. 5) are connected.
	In reference to claim 2, Makoto teaches the refrigerator as explained in the rejection of claim 1, and Makoto additionally teaches wherein the cold air flow path comprises a main flow path formed in the main cabinet (portion of the flow within BD2, FIG. 1-12); a sub flow path formed in the sub-cabinet (portion of the flow within BD1, FIG. 12); and a relay flow path (portion of the flow within the space defined by AS, FIG. 5) formed in the cold air relay duct to connect the main flow path and the sub flow path.
In reference to claim 3, Makoto teaches the refrigerator as explained in the rejection of claim 1, and Makoto additionally teaches wherein the heat blocking member (42, FIG. 6D) is provided at a connection portion between the main flow path and the relay flow path and at a connection portion between the sub flow path and the relay flow path (FIG. 6D).
In reference to claim 4, Makoto teaches the refrigerator as explained in the rejection of claim 3, and Makoto additionally teaches wherein the main cabinet comprises a first facing surface facing the cold air relay duct, wherein the sub-cabinet comprises a second facing surface facing the cold air relay duct, and wherein the cold air relay duct comprises a third facing surface facing the main cabinet and a fourth facing surface facing the sub-cabinet (all inherent in the structure of FIG. 1-12, in order to provide sealed air flow).
In reference to claim 10, Makoto teaches the refrigerator as explained in the rejection of claim 4, and Makoto additionally teaches wherein the second facing surface of the sub-cabinet and the fourth facing surface of the cold air relay duct facing the second facing surface have an inclined surface inclined with respect to a horizontal direction (FIG. 5).
In reference to claim 11, Makoto teaches the refrigerator as explained in the rejection of claim 4, and Makoto additionally teaches wherein the cold air relay duct comprises a protrusion formed on the third facing surface to protrude downward, and wherein the main cabinet comprises a recess portion formed on the first facing surface to allow the protrusion to be inserted (FIG. 7A).
In reference to claim 12, Makoto teaches the refrigerator as explained in the rejection of claim 10, and Makoto additionally teaches wherein the inclined surface is provided to have an angle between 25 and 65 degrees with respect to the horizontal direction (FIG. 7A).
In reference to claim 13, Makoto teaches the refrigerator as explained in the rejection of claim 4, and Makoto additionally teaches wherein the first facing surface of the main cabinet and the third facing surface of the cold air relay duct facing the first facing surface have a first inclined surface inclined with respect to a horizontal direction, and wherein the second facing surface of the sub-cabinet and the fourth facing surface of the cold air relay duct facing the second facing surface have a second inclined surface inclined with respect to the horizontal direction (FIG. 7A).
In reference to claim 14, Makoto teaches the refrigerator as explained in the rejection of claim 4, and Makoto additionally teaches wherein a first seal member (41, FIG. 6A) is provided between the first facing surface of the main cabinet and the third facing surface of the cold air relay duct, and wherein a second sealing member (40, FIG. 6A) is provided between the second facing surface of the sub-cabinet and the fourth facing surface of the cold air relay duct.
In reference to claim 17, Makoto teaches the refrigerator as explained in the rejection of claim 4, and Makoto additionally teaches wherein the cold air relay duct connects the main cabinet and the sub-cabinet such that at least a portion of a surface thereof is exposed to the outside (FIG. 6A, at 41).

Allowable Subject Matter
Claims 5-9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
12/17/2022